Citation Nr: 0522801	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-01 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral eye 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from January 1986 to January 
1989.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Board remanded this case to the RO in April 2004 to 
reschedule the veteran for another VA eye examination.  That 
examination was conducted in December 2004.  The case since 
has been returned to the Board for further appellate 
consideration.

Although a December 2001 Statement of the Case (SOC) was 
issued addressing entitlement to dependency allowance for a 
child, the veteran never perfected the appeal concerning this 
claim by filing a Substantive Appeal (e.g., a VA Form 9 
or equivalent statement).  So his only claim currently before 
the Board concerns his bilateral eye disability.  See 
38 C.F.R. § 20.200 (2004).


FINDING OF FACT

The veteran has corrected visual acuity in his right eye of 
20/20 and 20/40 in his left eye, and he has diplopia in all 
visual quadrants but to less than 20 degrees.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the bilateral eye disability.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, Diagnostic Codes 6074, 6090, and 6292 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ, i.e., RO) decision on a claim 
for VA benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice by letter of April 18, 2001, which was prior to the 
RO's adjudication and denial of his claim on April 23, 2001.  
So this was in accordance with the holding in Pelegrini II.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of the 
case may satisfy this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the April 2001 VCAA notice letter does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claim.  



The VCAA letter requested that the appellant provide or 
identify any evidence supporting the claim and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice the appellant, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005) (Requesting additional evidence 
supportive of the claim rather than evidence that pertains to 
the claim does not have the natural effect of producing 
prejudice.  The burden is on the claimant in such a situation 
to show that prejudice actually exists).

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.

There is no indication the veteran has sought or received 
private treatment for ocular pathology since military 
service.  He was afforded VA rating examinations in December 
2000, May 2003, and in April 2004.  He also had an additional 
VA eye examination in December 2004, as a result of the 
Board's remand to obtain relevant information that was not 
indicated in the reports of those prior evaluations.  He 
declined his opportunity to testify at a hearing in support 
of his claim, and the more recent statements and 
correspondence from him do not make reference to or otherwise 
mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
at this juncture without again remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



Factual Background

During his initial VA eye examination in May 1999, it was 
noted that during service the veteran had sustained a head 
injury, after which he developed diplopia, especially on 
upward gaze.  Subsequently, there was a diagnosis of a 
blowout fracture of the right orbital floor, with entrapment 
of the inferior rectus muscle and other orbital contents.  
The fracture was repaired in December 1996 with repositioning 
of orbital contents into the orbit, and implantation of a 
plastic plate to reestablish integrity of the orbital floor 
on the right side.  He had experienced diplopia on upward 
gaze ever since, and some diplopia on the extreme of downward 
gaze.  It was reported that in November 1988 he had 
experienced granulomatous uveitits.  He complained of having 
had continuous diplopia since service, which was worse on 
upward gaze, but was also present on downward gaze.  

On physical examination gross peripheral visual fields were 
full and normal, bilaterally.  Evaluation of extraocular 
muscle function and muscle balance revealed his left eye had 
full ductions and versions.  The right eye had limitation of 
both upward gaze and downward gaze. The limitation on upward 
gaze was extreme, starting at the horizontal and progressing 
to no elevation above 10 degrees above the horizontal.  In 
downward gaze there was fairly good downward gaze until 
approximately 40 degrees, which then was completely limited 
by 45 degrees of downward gaze.  This up and down was also 
limited in both right and left gaze fields, although there 
was normal excursion to the right, as well as normal 
excursion to the left.  He complained of diplopia, which 
started immediately above the horizontal, and diplopia after 
passing approximately 30 degrees in depression.  The diplopia 
was binocular.  



Visual acuity without correction in the right eye was 20/40 
which pinholed to 20/20.  In the left eye, visual acuity was 
10/100, which pinholed to 20/80 as best possible vision.  
Intraocular pressure was normal at 17 in the right eye and 15 
in the left eye.  Slit lamp examination of the anterior 
segments showed the right eye to have a completely normal 
anterior segment.  The left eye corneal endothelium revealed 
two old "KP" on the endothelium.  The lens, anterior 
chamber, and iris were completely clear in the left eye.  
Fundus examination in the right eye showed the disk and 
retina to be benign.  In the left eye, the disk was benign 
and the retina was normal in its periphery, but the macula 
exhibited a marked mottling of the central macula of unknown 
etiology.  It was the examiner's opinion that this 
maculopathy explained the decrease vision in the left eye.  

The diagnoses were:  (1) blowout fracture of the right orbit, 
surgically repaired with a residual limiting the veteran 
markedly in upward gaze and moderately in downward gaze, such 
that he developed diplopia in any field of gaze above the 
horizontal and any field of gaze below approximately 30 
degrees of depression; (2) history of granulomatous uveitis 
of the left eye with insufficient information to speculate as 
to the etiology; (3) inservice decreased vision which, based 
on current examination, was due to maculopathy of unknown 
etiology, possibly related to the anterior uveitis which was 
manifest at service discharge.  

The charted results of Goldman perimeter testing in October 
1999 are on file.  

On VA examination of December 2000, conducted by the same VA 
examiner that conducted the 1999 VA examination, the veteran 
reported that there had been very little change since his May 
1999 VA examination but he was having considerable difficulty 
finding and keeping employment due to ocular and visual 
problems.  He stated that his headaches seemed to have 
"slowed down" and that he still had very poor vision in the 
left eye.  His main problem was double vision in most field 
of gaze.  Only in primary gaze could he see without diplopia.  



On examination the veteran had visual acuity without 
correction in the right eye of 20/40 which pinholed to 20/20.  
Visual acuity was 20/100 in the left eye which pinholed to 
20/80.  Intraocular pressure was 15 bilaterally.  Pupillary 
examination and gross peripheral visual fields were full and 
normal, bilaterally.  Evaluation of extraocular muscle 
function and balance showed the left eye to have full 
ductions and versions.  The right eye had limitation of both 
upward and downward gaze and the limitation was unchanged 
from that on the prior VA examination.  Upward gaze was 
extremely limited in the right eye progressing to no 
elevation beyond 10 degrees above the horizontal.  In 
downward gaze it was fairly good until approximately 30 
degrees which then caused limitation and diplopia and was 
totally limited by 45 degrees of downward gaze.  The 
limitations of upward and downward gaze were also present in 
right and left gaze fields, although there was normal 
horizontal movement of both eyes to the right and left.  The 
only field in which there was no diplopia was along the 
horizontal, either in primary or right or left gaze.  As soon 
as he elevated or depressed the eyes, diplopia would quickly 
ensue.  Slit lamp examination was negative.  There were a few 
old endothelial keratitic precipitates on the endothelium of 
the left eye.  

Fundus examination of the right eye was within normal limits 
and in the left eye the disk and retinal periphery were 
benign but the macula exhibited marked mottling of the 
central macula which was unchanged since the last VA 
examination and was still of unknown etiology.  This 
maculopathy was probably responsible for the decrease in 
vision in the left eye and was quite possibly related to the 
service-connected inflammatory disease which developed at 
about the time of the veteran's service discharge.  

The diagnoses were:  (1) blow-out fracture of the right 
orbit, surgically repaired with residual limitation in upward 
and downward gaze, causing diplopia in any field of gaze 
above the horizontal and most fields of gaze below the 
horizontal; and (2) a history of granulomatous uveitis of the 
left eye in 1989 of unknown etiology, which was probably 
responsible for the maculopathy that caused decreased visual 
acuity in the left eye.  

The examiner noted that a CT scan was ordered to determine if 
there remained any muscle entrapment posteriorly in the right 
orbit and, if so, to present an option of additional surgery 
to increase mobility of the right eye in a possible attempt 
to decrease the diplopia.  Following the scan, the veteran 
was to decide whether he desired such additional surgery.  

On file is an undated VA prescription form indicating that 
the veteran was to be excused for one week because of 
treatment for his eye disability.  

Another VA prescription form indicating that the veteran's 
eye disability was quiescent and that he could return to 
work.  

On VA examination in May 2003, by the same examiner that 
conducted the two prior examinations, the claim file was not 
available for review.  On examination his uncorrected visual 
acuity was 20/20 in the right eye and 20/60 in the left.  
With correction he had 20/20 vision in the right eye and 
20/50 in the left.  Intraocular pressure was 18 in each eye.  
External ocular structure and function revealed normal pupils 
and papillary responses to light, bilaterally.  Extraocular 
muscle function showed ductions and versions to be full 
bilaterally.  Muscle balance revealed a left hypertropia, 
barely present in primary gaze but increasing significantly 
on upward gaze and all fields of upward gaze.  The diplopia 
was minima to nonexistent in downward gaze and left and right 
gaze.  Slit lamp examination was negative.  Examination of 
the fundi revealed the discs and retinas to be benign, 
bilaterally.  The diagnoses were:  (1) amblyopia of the left 
eye (life long); (2) a history of 
blow-out fracture of the floor of the right orbit with 
probable entrapment of the inferior rectus muscle of the 
right eye; and (3) vertical diplopia in all fields of upward 
gaze secondary to blow-out fracture of the right orbital 
floor, with probable entrapment of the inferior rectus muscle 
of the right eye, and this vertical diplopia would 
undoubtedly be permanent in nature.  



On VA examination in December 2004, by the same examiner that 
conducted the three prior examinations, the claims file was 
available for and thoroughly reviewed prior to the 
examination.  The veteran reported that his double vision was 
unchanged and was constantly troublesome, sometimes causing a 
headache and possibly some nausea.  He reported that his 
visual problems had caused him to lose two jobs.  His double 
vision was troublesome at times, depending on direction of 
his gaze.  It seemed to be worse in upward gaze, straight up, 
as well as upward and to the right or left.  He also reported 
having had a lifelong decrease in vision in his left eye that 
had been diagnosed as being due to amblyopia.  

On examination the veteran's uncorrected distant visual 
acuity was 20/20 in the right eye, correctable to 20/20, and 
20/70 in the left, correctable to 20/40.  Intraocular 
pressure was 17 in each eye.  The pupils and papillary 
responses to light were normal, bilaterally.  Extraocular 
muscle function showed ductions and versions to be full 
bilaterally, although diplopia was present.  Muscle balances 
revealed left hypertropia, barely present in primary gaze, 
increasing significantly on direct upward gaze and all fields 
of upward gaze.  The diplopia was minimal in downward gaze as 
well as downward and to the right or left.  A slit lamp 
examination was negative.  On fundoscopic examination the 
discs had a cup-disc ration of 0/3 on the right and 0/2 on 
the left but otherwise the discs were flat and benign, 
bilaterally.  Retinal examination was also benign, 
bilaterally.  Goldman perimeter testing was done and it was 
noted on the chart that single vision was inside of 20 
degrees in all field quadrants.  

The diagnoses were:  (1) lifelong amblyopia of the left eye; 
(2) a history of a right orbital floor blow-out fracture with 
probable entrapment of the inferior rectus muscle in the 
right eye; and (3) binocular diplopia, secondary to probable 
entrapment of the inferior rectus muscle in the right eye, 
permanent in nature.  The examiner felt that the veteran's 
diplopia was caused by or was the result of the blow-out 
fracture of the floor of the right orbit during service.  



Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The most recent examination is not necessarily and always 
controlling, however; rather, consideration is given not only 
to the evidence as a whole but to both the recency and 
adequacy of examinations.  Powell v. West, 13 Vet. App. 31, 
35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  



Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  
Funduscopic and ophthalmological findings must be recorded.  
The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2004).  

The measurement of ocular muscle function will be undertaken 
only when the history and findings reflect disease or injury 
of the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The  measurement will be performed 
using a Goldmann Perimeter Chart.  The chart identifies four 
major quadrants, (upward, downward, and two lateral) plus a 
central field (20 degrees or less).  The examiner will chart 
the areas in which diplopia exists, and such plotted chart 
will be made a part of the examination report.  Muscle 
function is considered normal (20/40) when diplopia does not 
exist within 40 degrees in the lateral or downward quadrants, 
or within 30 degrees in the upward quadrant.  Impairment of 
muscle function is to be supported in each instance by record 
of actual appropriate pathology.  Diplopia which is only 
occasional or correctable is not considered a disability.  
38 C.F.R. § 4.77 (2004).  

Uveitis as well as an unhealed injury of the eye, in chronic 
form, are to be rated from 10 to 100 percent for impairment 
of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  Minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, DCs 6000 and 6009 (2004).  

With vision in one eye of 5/200 and vision in the other eye 
of 20/40, a 30 percent disability rating is warranted.  
38 C.F.R. § 4.84a, DC 6074.  



A 40 percent disability rating is warranted when there is 
vision in one eye of 5/200 and vision in the other eye of 
20/50; or there is vision in one eye of 10/200 and vision in 
the other eye of 20/50; or there is vision in one eye of 
15/200 and vision in the other eye of 20/70; or there is 
vision in one eye of 20/200 and vision in the other eye of 
20/70.  38 C.F.R. § 4.84a, DC 6076.  

Diplopia due to limited muscle function is rated as DC 6090.  

Ratings for Impairment of Muscle Function
DC 6090 Diplopia (double vision)

Degrees of Diplopia
Equivalent Visual Acuity
(a) Central 20 degrees
5/200
(b) 21 to 30 Degrees

   (1) Down
15/200
   (2) Lateral
20/200
   (3) Up
20/70
(c) 31 to 40 Degrees

   (1) Down
20/200
   (2) Lateral
20/70
   (3) Up
20/40

Note 1 to DC 6090 provides that the correct diagnosis 
reflecting disease or injury should be cited.  Note 2 
provides that the above ratings will be applied to only one 
eye.  Ratings will not be applied for both diplopia and 
decreased visual acuity or field of vision in the same eye.  
When diplopia is present and there is also ratable impairment 
of visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  



Note 3 to DC 6090 provides that when the diplopia field 
extends beyond more than one quadrant or more than one range 
of degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  Note 4 provides that when diplopia exists in two 
individual and separate areas of the same eye, the equivalent 
visual acuity will be taken one step worse, but no worse than 
5/200.  

Here, it is well established the veteran has diploplia due to 
entrapment of the rectus muscle as a result of his blow-out 
fracture of the floor of the orbit of his right eye, as well 
as amblyopia of his left eye.  His vision in the eye that has 
the worse level of visual acuity will be taken from DC 6090 
and then compared with the visual acuity in the better eye to 
determine the rating for impairment of central visual acuity.  
His corrected distant visual acuity in his right eye is 
20/20.  So it is the vision in his left eye that will be 
determined under DC 6090.  The recent Goldman Perimeter chart 
indicated he has diploplia in all quadrants, i.e., on gazing 
upward, downward, to the left, and to the right.  But his 
vision was inside of 20 degrees in all field quadrants.  
Thus, under DC 6090, his equivalent visual acuity in his left 
eye is 5/200.

So, for rating purposes, the veteran's visual acuity in his 
right eye is 20/20 and in his left eye it is 5/200.  Under 
the rating schedule, this does not permit the assignment of a 
rating higher than 30 percent.



Since, for the reasons discussed, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.


ORDER

The claim for a rating higher than 30 percent for bilateral 
eye disability is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


